                                                  Case 3:18-cv-07653-JD Document 47-5 Filed 06/22/20 Page 1 of 8




                                         1   George M. Lee (SBN 172982)
                                                gml@seilerepstein.com
                                         2   SEILER EPSTEIN LLP
                                             275 Battery Street, Suite 1600
                                         3   San Francisco, CA 94111
                                             Phone: (415) 979-0500
                                         4   Fax: (415) 979-0511
                                         5   Attorneys for Plaintiffs
                                             CHAD LINTON, PAUL MCKINLEY STEWART,
                                         6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                             FIREARMS POLICY COALITION,
                                         7   SECOND AMENDMENT FOUNDATION,
                                             THE CALGUNS FOUNDATION and MADISON
                                         8   SOCIETY FOUNDATION
                                         9
                                        10
                                                                           UNITED STATES DISTRICT COURT
                                        11
                                        12                              NORTHERN DISTRICT OF CALIFORNIA
                                        13
SEILER EPSTEIN LLP




                                             CHAD LINTON, et al.,                                    Case No. 3:18-cv-07653-JD
                     Attorneys at Law




                                        14
                                                         Plaintiffs,                                 DECLARATION OF ADAM J. RICHARDS IN
                                        15
                                                                                                     SUPPORT OF PLAINTIFFS’ MOTION FOR
                                        16          vs.                                              SUMMARY JUDGMENT, OR IN THE
                                                                                                     ALTERNATIVE, FOR PARTIAL SUMMARY
                                        17   XAVIER BECERRA, in his official capacity as             JUDGMENT
                                             Attorney General of California, et al.,
                                        18
                                                                                                     [FRCP 56]
                                        19               Defendants.
                                                                                                     Courtroom 11, 19th Floor
                                        20                                                           Judge:   Hon. James Donato
                                        21
                                        22
                                        23                               DECLARATION OF ADAM J. RICHARDS

                                        24          I, Adam J. Richards, declare as follows:

                                        25          1.        I am an attorney at law, in good standing, duly licensed to practice law in this

                                        26   State. I have personal knowledge of the facts stated herein, and if called as a witness, I could

                                        27   competently testify to these facts.

                                        28          2.        This declaration is made in support of the plaintiffs’ motion for summary


                                                                                                1
                                                          DECL. OF ADAM J. RICHARDS IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                     AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                                  Case 3:18-cv-07653-JD Document 47-5 Filed 06/22/20 Page 2 of 8




                                         1   judgment, or in the alternative, for partial summary judgment.
                                         2          3.      My law practice specializes in criminal defense, and all other manner of firearms
                                         3   laws in the State of California. I represented plaintiff Chad Linton with respect to the Department
                                         4   of Justice’s denial of his right to own or possess firearms.
                                         5          4.      Beginning on February 2, 2017, I began communicating with the California
                                         6   Department of Justice (DOJ) to contest their determination regarding Mr. Linton’s status as a
                                         7   person prohibited from owning firearms. Along with this letter, I provided the DOJ with copies
                                         8   of the Washington Court’s Order vacating Mr. Linton’s felony conviction, as well as the
                                         9   Washington Order restoring his firearm rights. A true and correct copy of my letter to the DOJ
                                        10   dated February 2, 2017, is attached hereto as Richards Exhibit A. The DOJ did not respond to
                                        11   me regarding this request.
                                        12          5.      On September 24, 2018, I spoke with Deputy Attorney General Robert Wilson
                                        13   regarding my client’s continuing prohibition. During this conversation, Mr. Wilson informed me
SEILER EPSTEIN LLP
                     Attorneys at Law




                                        14   that he had reviewed Mr. Linton’s records in question, and that the Department’s position was
                                        15   that they would not honor the out of state order that vacated or dismissed Mr. Linton’s case.
                                        16   During this conversation, Mr. Wilson stated that this was routinely how the Department handled
                                        17   out-of-state felony convictions that have been set aside or vacated. I asked him what remedy Mr.
                                        18   Linton had available to him to restore his firearm rights, to which Mr. Wilson replied that the
                                        19   only measure that would restore Mr. Linton’s rights in the State of California was a “presidential
                                        20   pardon.” When I argued that there was no conviction for which Mr. Linton could be pardoned

                                        21   given the formal dismissal and vacation of the Washington legal action by a court in that

                                        22   jurisdiction, Mr. Wilson had no response to that assertion. A true and correct copy of my letter of

                                        23   December 4, 2018 to Deputy Attorney General Wilson, confirming our conversation, is attached

                                        24   hereto as Richards Exhibit B.

                                        25          I declare under penalty of perjury that the foregoing is true and correct.

                                        26
                                        27
                                        28          June 18, 2020
                                             Dated: _______________________
                                                                                                              ADAM J. RICHARDS

                                                                                               2
                                                         DECL. OF ADAM J. RICHARDS IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                    AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
Case 3:18-cv-07653-JD Document 47-5 Filed 06/22/20 Page 3 of 8




                  RICHARDS EXHIBIT A
Case 3:18-cv-07653-JD Document 47-5 Filed 06/22/20 Page 4 of 8
Case 3:18-cv-07653-JD Document 47-5 Filed 06/22/20 Page 5 of 8
Case 3:18-cv-07653-JD Document 47-5 Filed 06/22/20 Page 6 of 8




                  RICHARDS EXHIBIT B
         Case 3:18-cv-07653-JD Document 47-5 Filed 06/22/20 Page 7 of 8




                                           LAW OFFICE OF

                                  ADAM J. RICHARDS
                                        2530 J Street, Ste. 320
                                     Sacramento, California 95816
                                         TELEPHONE (916) 399-3486
                                         FACSIMILE (916) 823-3307




                                                                    December 4, 2018

SENT BY U.S. MAIL AND EMAIL TO Robert.Wilson@doj.ca.gov
Deputy Attorney General Robert D. Wilson
Office of the Attorney General
California Bureau of Firearms
1300 I St, Ste 125
Sacramento, CA 95814

       Re: DEPARTMENT DENIAL OF RIGHT TO PURCHASE A FIREARM --
           CHAD LINTON

Dear Mr. Wilson:

         Thank you for speaking with me on Tuesday, September 24, 2018 about my client, Chad
Linton. Based on our conversation, it is my understanding that the Department’s position is that
Mr. Linton is prohibited from owning or possessing firearms in the State of California pursuant
to Penal Code section 29800 as a result of his vacated and dismissed 1988 felony conviction in
the State of Washington. During our call, you stated that the only measure that would restore his
rights, according to your Department, is a presidential pardon. As I informed you during our
conversation, I strongly disagree with the Department’s position as I believe it to be arbitrary and
capricious for several reasons. As evidenced by the Washington State court records, certified
copies of which were provided to your department, Mr. Linton’s conviction was vacated and
dismissed. The unequivocal language in the Washington State Superior Court order states,
among other things, that 1) the information/indictment against him was dismissed, 2) that he
shall be released from all penalties and disabilities resulting from the offense, 3) that the
conviction was vacated, and 4) that for all purposes, defendant may state that he was never
convicted of the offense. While this order in and of itself restores his right to own and possess
firearms in all jurisdictions, including federally pursuant to 18 USC 921(a)(20)(B), Mr. Linton
also received an express order from the Washington Superior Court restoring his right to own
and possess firearms, a certified copy of which was also provided to your office. Your position
that Washington orders have no authority over California is irrelevant and misses the crux of the
issue; Washington courts are not seeking to modify a California order or case. Instead, the
question of whether Mr. Linton was convicted of a felony resides with the jurisdiction in which
the conviction allegedly occurred. Mr. Linton has no record in the State of California and now,
effectively, has no record in the State of Washington.
          Case 3:18-cv-07653-JD Document 47-5 Filed 06/22/20 Page 8 of 8
Deputy Attorney General Robert Wilson
Re: Linton, Chad
12/4/2018
Page 2


        The Department’s position that Mr. Linton is still prohibited is spurious and deprives him
of the free exercise of a fundamental right and equal protection under the law. The Department’s
current position is especially troubling given that the Department informed Mr. Linton in
response to his Personal Firearms Eligibility Check (hereafter, “PFEC”) that he was eligible to
own and possess firearms in August of this year, 2018. Yet, he was denied the ability to purchase
a firearm shortly thereafter. While, you made clear during our call that the PFEC only checks
California law and records, Mr. Linton has no California record and he is not federally prohibited
or prohibited in the state of Washington. Yet, California still maintains that he is prohibited as a
result of his 1988 conviction for attempting to elude a pursuing police vehicle which has since
been vacated and dismissed; His rights, including with respect to firearms were fully restored.

       It seems that Mr. Linton has exhausted his remedies with the Department and, as you
informed me during our call, the Department will not change its position with regard to its view
of Mr. Linton’s record and that he is currently prohibited from owning or possessing a firearm.
Please confirm in writing within ten (10) days of this letter the Department’s position that it will
not change their policy as it pertains to the facts of this case nor issue to Mr. Linton written
clearance to purchase a firearm.

        Thank you for your attention to this matter.


                                                       Sincerely,



                                                       Adam J. Richards
